THE COURT
held: 1. The right of eminent domain empowers the legislature to devote private property to public use, and the acts in question in this case did not exceed the rightful authority of the legislature.
2. In the exercise of that power, the legislature are the exclusive judges of the degree and quality of interest whiel} are proper to be taken from an individual and dedicated to the public use, as well as of the necessity of taking it.
3. It must be assumed that the legislature judged it necessary, in the present case, to confer on the mayor, aldermen and. commonalty of the city of New York an estate in fee-simple absolute in the premises in question, to answer the public use contemplated.
4. The grant cannot, under the terms of the act of ISIS, be construed as a conditional fee or usufruct, leaving the possibility of a reverter to the original owner on the lapse of the particular use, but must be held to have vested the entire property forever in the corporation.
5. If a change in the destination of the property, after a continuance for twenty-six years of the use of it first contemplated, raises any interest or right on the part of the original owner, her heirs or devisees, it is of an equitable character, cognizable only in chancery, and not at law.
6. We do not pass upon the effect of the acceptance by Mrs. Rogers of the full consideration of the fee value, as an estoppel or *560otherwise, nor upon the question as to the power of devising a possible reverter. Judgment for defendant.